 

Exhibit 10.5



 



SUBLICENSE AGREEMENT

 

This Sublicense Agreement (this "Agreement") is made and entered into as of May
6, 2015 (the "Effective Date") by and between Nephros, Inc., a Delaware
corporation ("Sublicensor"), and CamelBak Products, LLC, a Delaware limited
liability company ("Sublicensee"). Sublicensee and Sublicensor are sometimes
referred to in this Agreement, individually, as a "Party" and, collectively, as
the "Parties." Notwithstanding the Effective Date above, all of the Parties'
respective rights and obligations hereunder are expressly subject to
Sublicensor's entering into the Supply Agreement with Medica S.p.A. contemplated
in Section 4 hereof.

 

RECITALS

 

A.           Pursuant to a License and Supply Agreement dated April 23, 2012, as
amended to date (the “License Agreement”), between Sublicensor and Medica S.p.A.
(“Medica”), a copy of which is attached hereto as Appendix A, Sublicensor is the
exclusive licensee of certain Medica IP (as defined in the License Agreement)
with respect to certain proprietary technology, known as the Medisulfone fiber
technology, for the purification of water (the "Medica Technology").

 

B.           Sublicensor itself possesses certain proprietary technology for the
purification of water (the “Sublicensor Technology” and together with the Medica
Technology, the “Technology").

 

C.           Sublicensor has incorporated the Technology into the development of
individual water treatment devices under the tradename HydraGuard (the
“Sublicensed Products”), which Medica has agreed to manufacture and supply to
Sublicensor pursuant to the terms of the License Agreement.

 

D.           Sublicensee is in the business of, among other things, marketing,
distributing and selling hydration systems for commercial, recreational and
military applications throughout the world.

 

E           Sublicensor wishes to have Medica manufacture and sell to
Sublicensee the Sublicensed Products and, in order to facilitate such sales,
desires to grant Sublicensee a sublicense to the Technology on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the Parties
agree as follows.

 

AGREEMENT

 

1.           LICENSE.

 

1.1           License Grant. Sublicensor grants to Sublicensee an exclusive,
non-transferable (a) sublicense to the Medica IP, and (b) license to the
Sublicensor IP, in each case solely to market, sell, distribute, import and
export Sublicensed Products throughout the Territory.

 



 1  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

1.2           Definitions. For purposes hereof, the following terms shall have
the following meanings:

 

(a)           "Intellectual Property" means, collectively, the Medica IP (as
such term is defined in the License Agreement) and the Sublicensor IP, in each
case solely as it relates to the Technology and is used in the Sublicensed
Products.

 

(b)           “Sublicensor IP” means, with respect to the Sublicensor
Technology, all patents, patent applications, continuations, divisionals,
reissues, re-examinations and extensions thereof, including without limitation,
any corresponding patents and patent applications within or outside the United
States, all copyrights, trade secrets, know-how, information, inventions,
innovations, discoveries, improvements, ideas, developments, methodologies,
designs, technology, confidential information, analyses, concepts, prototypes,
computer apparatuses and/or software, CAD files, programs, manufacturing
processes, techniques, and any other intellectual property now owned or
hereafter discovered, developed, issued or acquired.

 

(c)           “Territory” means worldwide, excluding Italy.

 

1.3           Reversionary Rights.

 

(a)           In the event that Sublicensee enters into an agreement or
otherwise obtains or develops the rights to market or sell a product that
directly competes with the Sublicensed Products (a "Competing Product"), it
shall promptly notify Sublicensor of the existence of such agreement or rights
and the country or other geographic territory in which it intends to market or
sell such Competing Product (a "Sub-Territory"). Sublicensor shall have a period
of thirty (30) days after such notification to elect, in its sole discretion, to
terminate the license granted to Sublicensee in Section 1.1 with respect to such
Sub-Territory. Notwithstanding any such termination pursuant to this Section
1.3(a), Sublicensee shall continue to have the right to fulfill any outstanding
orders for Sublicensed Products and to sell any Sublicensed Products then
shipping, in inventory or in production.

 

(b)           In the event that Sublicensee sells Competing Products to a
particular sub-set of customers (a "Sub-Market") (e.g., recreational use in a
specific country or military use in a specific non-U.S. country) in a
Sub-Territory in which Sublicensor has not exercised its rights under Section
1.3(a) above, and sales of the Competing Products in such Sub-Market exceed
sales of Sublicensed Products in the same Sub-Market during any full calendar
year, then Sublicensor may convert the sublicense granted in Section 1.1 from
exclusive to non-exclusive solely with respect to such Sub-Market.

 

2.           CONSIDERATION.

 

2.1           License Fees—Sale to the Military.

 

(a)           Sublicensee shall pay to Sublicensor in cash the percentage of
Gross Profit (as defined below) set forth below with respect to sales of
Sublicensed Productsmade to any branch of the United States military, other than
Special Operations Command (“SOCOM”), through a direct contract not resulting
from an acquisition made pursuant to the procedures outlined in Federal
Acquisition Regulation Part 8:

 



 2  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

(i)           [*******]* percent ([*******]*%) of the Gross Profit on sales of
the first [*******]* units; and

 

(ii)           [*******]*percent ([*******]*%) of the Gross Profit on sales of
units in excess of [*******]*.

 

(b)           "Gross Profits" means the consideration actually received by
Sublicensee or its affiliates for Sublicensed Products (less returns,
chargebacks and other customary allowances) less the Ex Works purchase price
paid by Sublicensee to Medica (on an as converted to U.S. dollars basis at the
exchange rates determined pursuant to Section 3.1).

 

2.2           License Fees—Other. On all sales of Sublicensed Products other
than sales described in Section 2.1, Sublicensee shall pay Sublicensor
$[*******]* per unit with respect to the first [*******]* units sold and
$[*******]* per unit with respect to all sales in excess of [*******]* units.
The license fees set forth in Sections 2.1 and 2.2 are referred to herein as the
"Fees"). The Fees set forth in this Section 2.2 shall be adjusted annually to
reflect increases in the Consumer Price Index (CPI-U, U.S. City Average) for the
preceding calendar year (determined by comparing December to the prior December
indices); provided, however that there shall not be any adjustment to the Fees
if the annual change in such Consumer Price Index does not exceed four percent
(4%).

 

2.3           Payments.

 

(a)           Fees shall be paid to Sublicensor on a calendar quarter basis,
commencing with the first completed calendar quarter after the Effective Date,
not later than thirty (30) calendar days after the end of the applicable quarter
with respect to Sublicensed Products for which payment has been received during
such quarter.

 

(b)           If the Fees paid to Sublicensor under Section 2.2 do not equal or
exceed the following amounts during the applicable 12 month periods commencing
on the Effective Date (the "Minimum Fee"), then Sublicensee shall have the
right, in its sole discretion to convert the sublicense set forth in this
Agreement to non-exclusive with respect only to non-U.S. military sales of
Sublicensed Products, provided however that Sublicensee may pay to Sublicensor
an additional amount on or prior to the end of the first full month after the
close of the applicable 12-month period such that the total fees paid to
Sublicensor for the prior 12-month period shall be equal to the applicable
Minimum Fee:

 

Years Minimum Fee per Year 1 $[*******]* 2 $[*******]* 3 $[*******]* 4
$[*******]* 5-8 $[*******]*

 

 3  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 



 

3.           PAYMENTS.

 

3.1           Payments. All payments under this Agreement shall be made in U.S.
dollars. When any Sublicensed Product is sold for compensation other than United
States dollars, conversion of foreign currency to United States dollars will be
made in the same manner as Sublicensee converts all of its other revenues
received in foreign currency, provided that the exchange rates employed are
those quoted by a reputable source, such as a recognized money center bank such
as JP Morgan, Bank of America or an equivalent, or the Wall Street Journal.

 

3.2           Withholding. If any amounts are required under U.S. or other laws
to be withheld from payments otherwise due to Sublicensor, then Sublicensee
shall so notify Sublicensor, obtain appropriate documentation of such
requirement, deduct from payments to Sublicensor the appropriate amount of
withholding taxes imposed hereunder, and pay such taxes on behalf of
Sublicensor. Sublicensee shall provide Sublicensor with receipts or certificates
showing the payment of the amounts withheld pursuant to this Section 3.2.
Sublicensee shall use commercially reasonable efforts to provide all forms,
documents, and/or other information necessary to comply with or reduce any taxes
payable pursuant to this Section 3.2 or necessary to establish Sublicensor's
right to a tax credit in respect of any such taxes.

 

4.           SUBLICENSED PRODUCTS. Sublicensee shall be responsible for the
sales, marketing and support (including warranty support) of the Sublicensed
Products and shall purchase all Sublicensed Products directly from Medica or its
designee pursuant to a supply contract to be entered into between Sublicensor
and Medica (the "Supply Agreement").

 

5.           TRANSITION PERIOD. During the nine month period following the
Effective Date, Sublicensor shall provide, at no cost to Sublicensee, technical
support to Sublicensee as set forth below to address technical and other issues
that may arise regarding the Technology and Sublicensed Products:

 



First 3 months: up to 30 hours per month     Months 4-6: up to 16 hours per
month     Months 7-9: up to 8 hours per month



 

All consulting in excess of the foregoing shall be billed to Sublicensee monthly
at $150 per hour, payable within fifteen (15) days after receipt of invoice.

 

6.           REPORTS AND RECORDS.

 

6.1           Books and Records. Sublicensee shall keep complete and accurate
records in sufficient detail to verify compliance with this Agreement, including
without limitation, the accuracy of the Fees payable hereunder. Such records
will be maintained for the entire term of this Agreement and for a period of two
(2) years thereafter, or longer if so required by applicable law; provided, that
in the event of any dispute between the Parties that remains unresolved at the
end of such two-year period, Sublicensee shall continue to maintain such records
until such dispute is finally resolved.

 



 4  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

6.2           Royalty Reports. Within thirty (30) calendar days after the end of
each calendar quarter, Sublicensee shall submit to Sublicensor a written royalty
statement showing:

 

(a)           aggregate Gross Sales of Sublicensed Products during the previous
calendar quarter to the U.S. military;

 

(b)           aggregate number of Sublicensed Products sold during the previous
calendar quarter to non-U.S. military purchasers, broken down by country;

 

(c)           the amount of Fees due to Sublicensor or, if no Fees are due for
any reporting period, the statement that no Fees are due; and

 

(d)           such other information as may be reasonably required by
Sublicensor in order to comply with its obligations to Medica under the License
Agreement.

 

6.3           Audit. Upon at least thirty (30) days’ prior written notice to
Sublicensee, Sublicensor shall have the right to have an independent certified
public accounting firm have access during normal business hours, and upon
reasonable prior written notice, to such of the records of Sublicensee (and its
affiliates) as may be reasonably necessary to verify the accuracy of all sales
and Fees due to Sublicensor for any calendar quarter ending not more than 36
months prior to the date of such request. Sublicensee shall provide Sublicensor
reasonable access to the relevant books and records during Sublicensee's normal
business hours. Such audit may be conducted no more frequently than once per
calendar year during the term of this Agreement, and once thereafter. Any such
audit shall be conducted at Sublicensor’s sole expense, provided that if the
results of such audit reveal an under-reporting or underpayment in excess of
five percent (5%) of Fees for such period, then Sublicensee shall bear the costs
of the audit, promptly such underpayment and pay Sublicensor interest thereon at
the rate of ten percent (10%) per annum. Sublicensor shall promptly repay any
overpayments revealed by such audit. All such payments required by this Section
6.3 shall be due and payable within thirty (30) days of notice of payment due.
The results of the accounting firm shall be final, absent manifest error. The
Parties acknowledge that the results of any such audit shall be deemed
Confidential Information.

 

7.           CONFIDENTIALITY.

 

7.1           Confidential Information. Except as expressly provided herein, the
Parties shall, for the term of this Agreement and for five (5) years thereafter,
shall keep confidential, not publish or otherwise disclose nor use any
Confidential Information (as defined below) furnished by the disclosing Party.
"Confidential Information" means all forms and types of financial, business,
scientific, technical, economic, or engineering information, including patterns,
plans, compilations, program devices, formulas, designs, prototypes, materials,
methods, techniques, processes, procedures, programs, or codes, whether tangible
or intangible, no matter how stored, compiled, or memorialized, whether
physically, electronically, graphically, photographically, or in writing, which
derives independent economic value, actual or potential, from not being
generally known to nor readily ascertainable by the public. Notwithstanding any
provision of this Agreement, Confidential Information shall not include that
which:

 



 5  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

(a)           is within the public domain prior to the time of the disclosure;

 

(b)           comes within the public domain through no fault of the receiving
Party or any of its representatives;

 

(c)           was, on or before the date of disclosure, in the possession of the
receiving Party; or

 

(d)           is acquired by the receiving Party from a Third Party not under an
obligation of confidentiality.

 

7.2           Permitted Use and Disclosures. Each Party may use or disclose
information disclosed to it by the other Party to the extent such use or
disclosure is reasonably necessary to exercise the rights granted to it, or
reserved by it, under this Agreement or in complying with applicable law, legal
process or governmental regulations; provided that if a Party is required to
make any disclosure of another Party's Confidential Information by law,
regulation, court order or some other government authority, other than pursuant
to a confidentiality agreement, it will give reasonable advance notice to the
latter Party of the need for such disclosure so that the disclosing Party may
seek to protect such information, whether by protective order, injunction or
otherwise. In any event, the receiving Party shall only disclose that portion of
the Confidential Information that, in the opinion of its legal counsel, it is
required to disclose.

 

7.3           Confidential Terms. Except as expressly provided herein, neither
Party shall disclose any terms of this Agreement to any Third Party without the
consent of the other Party; provided that such disclosure may be made, as
required by law, regulation or court order, or to actual or prospective
customers, corporate partners or investors or to a Party's accountants,
attorneys and other professional advisors. Prior to making any disclosure of
information pursuant to this Section 7.3, a Party shall use its reasonable
efforts to secure confidential treatment of such Confidential Information
(whether through protective order or confidentiality agreements or otherwise).
Sublicensee hereby consents to Sublicensor providing a copy of this Agreement to
Medica to the extent such disclosure is required to discharge its obligations
thereto.

 

8.           REPRESENTATIONS AND WARRANTIES.

 

8.1           Sublicensor Representations and Warranties. Sublicensor represents
and warrants that (i) it has the authority and right to convey the sublicense
granted to Sublicensee pursuant to Section 1; (ii) the Technology does not
violate any third party rights of which Sublicensor is or reasonably should be
aware; (iii)  there are no facts known, or which reasonably should be known, to
Sublicensor, including the existence of patents or patent applications owned by
any third party, that would adversely affect the validity of the Technology or
would enable a third party to prevent or adversely affect Sublicensee's ability
to exercise the rights granted to it under Section 1; (iv) it will keep
Sublicensee duly and timely informed of the status of any patents and patent
applications relating to the Technology, the development or conception of any
improvements to the Technology (which improvement shall be deemed Technology
covered by the sublicense set forth in Section 1), and any efforts by
Sublicensee or Medica to stop any infringements by other persons or entities;
and (v) Sublicensee's entering into and performing this Agreement will not
conflict with or violate any agreements or obligations Sublicensee may have with
any other person or entity.

 



 6  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

8.2           Sublicensee Representations and Warranties. Sublicensee
represents, warrants and agrees that (i) it will never threaten, institute or
prosecute any claim, action or suit in law or in equity seeking to have any
claim in any of the patent right included in the Intellectual Property declared
invalid or unenforceable; (ii) it is authorized to enter into this Agreement;
and (iii) it is not a party to any agreement or arrangement with any third party
or under any obligation or restriction that in any way limits or conflicts with
its entering into this Agreement or its ability to fulfill any of its
obligations under this Agreement.

 

8.3           No Implied Warranties. EXCEPT AS SET FORTH IN SECTION 8.1,
SUBLICENSOR MAKES NO REPRESENTATION AND EXTENDS NO WARRANTY, EXPRESS OR IMPLIED
WITH RESPECT TO THE TECHNOLOGY, AND EXPRESSLY DISCLAIMS ANY WARRANTY OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE.

 

9.           INTELLECTUAL PROPERTY.

 

9.1           Enforcement. If either Party becomes aware that any Intellectual
Property used in the Sublicensed Products is being or has been infringed,
misused or misappropriated by any third party, then such Party shall promptly
notify the other Party in writing describing the facts relating thereto in
reasonable detail. It is understood that Medica may have the first right to
enforce the Intellectual Property. If Medica elects to not enforce the
Intellectual Property used in the Sublicensed Products and the infringement,
misuse or misappropriation adversely affects Sublicensee's right hereunder to
market and sell Sublicensed Products, Sublicensor shall institute, prosecute and
control an action, suit or proceeding (an "Action") including any declaratory
judgment action, at its expense, using counsel of its choice. Sublicensee shall
provide Sublicensor with reasonable cooperation in connection with any such
Action. After Sublicensor recoups its cost incurred in such Action, the Parties
shall divide any amounts recovered in any Action based on a good faith
determination of the harm suffered by each Party as a result of the
infringement, misuse or misappropriation.

 

9.2           Infringement Claims. If the practice by Sublicensee of the
sublicense granted herein results in any allegation or claim of infringement of
an intellectual property right of any third party against Sublicensee, then
Sublicensor shall defend any such claim, suit or proceeding, at its own expense,
by counsel of its own choice and shall have the right and authority to settle
any such suit; provided, that Sublicensee, at its own expense and using counsel
of its choice, may intervene in such suit. Sublicensor shall not enter into any
settlement agreement which would have an adverse impact on Sublicensee without
the prior written consent of Sublicensee.

 



 7  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

9.3           Prosecution and Maintenance of Intellectual Property. The Parties
shall work closely to develop a suitable strategy for the prosecution and
maintenance of the Intellectual Property; provided that Sublicensor shall be
responsible for all costs and expenses incurred in connection with such
maintenance and prosecution. Sublicensee shall provide Sublicensor with
reasonable notice of any country in which Sublicensee reasonably expects to sell
at least 10,000 units of Sublicensed Products and Sublicensor shall take all
actions reasonably required to protect the rights granted to Sublicensee
hereunder in such country, including, without limitation prosecuting and
maintaining the Intellectual Property. Sublicensee shall, upon reasonable
request by Sublicensor, provide Sublicensor or its authorized representative
with any information under Sublicensee's control or in its possession reasonably
required to file or prosecute patent applications and otherwise prosecute and
maintain the Intellectual Property and will execute and deliver to Sublicensor
all documents reasonably required from Sublicensee in connection therewith.

 

10.INDEMNIFICATION.

 

10.1           Indemnification by Sublicensor. Except for claims arising because
of the intentional or willful misconduct of Sublicensee, Sublicensor shall
indemnify, defend and hold harmless Sublicensee, and its directors, officers,
trustees, employees, agents, insurers, successors and assigns (the "Sublicensee
Indemnitee(s)") from and against any and all liabilities, claims, demands,
expenses (including, without limitation, all attorneys and professional fees and
other costs of litigation), losses or causes of action (each, a "Liability")
arising out of or relating in any way to any (a) breach by Sublicensor of any
obligation, representation or warranty of Sublicensor under this Agreement, (b)
grossly negligent act or omission by Sublicensor or any Sublicensor Indemnitee,
and (c) violation of applicable law that materially adversely affects
Sublicensee’s rights under this Agreement; except in each case to the extent
that any such Liability shall be within the indemnification obligations of
Sublicensee set forth in Section 10.2.

 

10.2           Indemnification by Sublicensee. Except for claims arising because
of the intentional or willful misconduct of Sublicensor, Sublicensee shall
indemnify, defend and hold harmless Sublicensor, and its directors, officers,
trustees, employees, agents, insurers, successors and assigns (the “Sublicensor
Indemnitee(s)” and together with the Sublicensee Indemnitee(s), “Indemnitee(s)”)
from and against any and all Liability arising out of or relating in any way to
any (a) breach by Sublicensee of any obligation, representation or warranty of
Sublicensee under this Agreement, (b) grossly negligent act or omission by
Sublicensee or any Sublicensee Indemnitee, and (c) any violation of applicable
law that materially adversely affects Sublicensor’s rights under this Agreement;
except in each case to the extent that any such Liability shall be within the
indemnification obligations of Sublicensor set forth in Section 10.1.

 

10.3           Procedures.

 

(a)           In the case of a claim for Liability made by a third party (a
“Third Party Claim”) as to which a Party (the “Indemnitor”) may be obligated to
provide indemnification pursuant to this Article 10, an Indemnitee seeking
indemnification hereunder will notify the Indemnitor in writing of the Third
Party Claim (and specifying in reasonable detail the factual basis for the Third
Party Claim and to the extent known, the amount of the Third Party Claim)
reasonably promptly after becoming aware of such Third Party Claim; provided,
however, that failure to give such notification will not affect the
indemnification provided hereunder except to the extent the Indemnitor shall
have been actually materially prejudiced as a result of such failure.

 



 8  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

(b)           Defense of Claim. If a Third Party Claim is made against an
Indemnitee, the Indemnitor will be entitled, within thirty (30) days after
receipt of written notice from the Indemnitee of the commencement or assertion
of any such Third Party Claim, to assume the defense thereof by providing
written notice to Indemnitee of its intention to assume the defense of such
Third Party Claims within said thirty (30) day period (at the expense of the
Indemnitor) with counsel selected by the Indemnitor. Should the Indemnitor so
elect to assume the defense of a Third Party Claim, the Indemnitor will not be
liable to the Indemnitee for any legal or other expenses subsequently incurred
by the Indemnitee in connection with the defense thereof; provided, that if
under applicable standards of professional conduct a conflict of interest exists
between the Indemnitor and the Indemnitee in respect of such claim, such
Indemnitee shall have the right to employ separate counsel to represent such
Indemnitee with respect to the matters as to which a conflict of interest exists
and in that event the reasonable fees and expenses of such separate counsel
shall be paid by such Indemnitor; provided, further, that the Indemnitor shall
only be responsible for the reasonable fees and expenses of one separate counsel
for such Indemnitee. If the Indemnitor assumes the defense of any Third Party
Claim, the Indemnitee shall have the right to participate in the defense thereof
and to employ counsel, at its own expense, separate from the counsel employed by
the Indemnitor. If the Indemnitor assumes the defense of any Third Party Claim,
the Indemnitor will promptly supply to the Indemnitee copies of all
correspondence and documents relating to or in connection with such Third Party
Claim and keep the Indemnitee informed of developments relating to or in
connection with such Third Party Claim, as may be reasonably requested by the
Indemnitee (including, without limitation, providing to the Indemnitee on
reasonable request updates and summaries as to the status thereof). If the
Indemnitor chooses to defend a Third Party Claim, all Indemnitees shall
reasonably cooperate with the Indemnitor in the defense thereof (such
cooperation to be at the expense, including reasonable legal fees and expenses,
of the Indemnitor). If the Indemnitor does not elect to assume control by
written acknowledgement of the defense of any Third Party Claim within the
thirty day period set forth above, the Indemnitee shall have the right, at the
expense of the Indemnitor, after five (5) business days’ notice to the
Indemnitor of its intent to do so, to undertake the defense of the Third Party
Claim for the account of the Indemnitor (with counsel selected by the
Indemnitee), and to compromise or settle such Third Party Claim, exercising
reasonable business judgment.

 

(c)           Settlement of Claims. If the Indemnitor acknowledges in writing
its obligation to indemnify the Indemnitee for a Third Party Claim, the
Indemnitee will agree to a reasonable settlement, compromise or discharge of
such Third Party Claim that the Indemnitor may recommend that by its terms
obligates the Indemnitor to pay the full amount of Liabilities (whether through
settlement or otherwise) in connection with such Third Party Claim and
unconditionally and irrevocably releases the Indemnitee completely from all
Liabilities in connection with such Third Party Claim; provided, however, that,
without the Indemnitee’s prior written consent, the Indemnitor shall not consent
to any settlement, compromise or discharge (including, without limitation, the
consent to entry of any judgment), and the Indemnitee may refuse to agree to any
such settlement, compromise or discharge, that provides for injunctive or other
nonmonetary relief affecting the Indemnitee. If the Indemnitor acknowledges in
writing its obligation to indemnify the Indemnitee for a Third Party Claim, the
Indemnitee shall not (unless required by Law) admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Indemnitor’s prior written consent (which consent shall not be unreasonably
withheld, delayed or conditioned).

 



 9  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

(d)           Direct Claims. Any Claim which does not involve a Third Party
Claim (a “Direct Claim”) shall be asserted by reasonably prompt written notice
(stating in reasonable detail, the basis of such claim and a reasonable estimate
of the amount thereof) given by the Indemnitee to the Indemnitor. For a period
of sixty (60) days from and after the receipt of the written notice the Parties
shall attempt in good faith to resolve such Direct Claim. If the Parties are
unable to resolve such Direct Claim, the Party seeking recourse may thereafter
institute proceedings under Section 12.10 to enforce said Direct Claim.

 

(e)           Limitation of Liability. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS
AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR
GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN
CONNECTION WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. THE FOREGOING
SENTENCE SHALL NOT APPLY IN CASES OF FRAUD OR BREACHES OF THIS AGREEMENT MADE
INTENTIONALLY IN BAD FAITH OR IN RECKLESS DISREGARD FOR THE PROVISIONS OF THIS
AGREEMENT AND SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY THE
OTHER PARTY FOR THIRD PARTY CLAIMS UNDER THIS SECTION 10.

 

11.           TERM AND TERMINATION.

 

11.1           Term. This Agreement will commence on the Effective Date and,
unless terminated earlier as provided in this Article 11, will expire December
31, 2022.

 

11.2           Termination for Cause.

 

(a)           Either Party may terminate this Agreement in the event the other
Party has committed a material breach or default of this Agreement, and such
breach or default has continued for thirty (30) days after written notice
thereof was provided to the breaching Party by the non-breaching Party. Any
termination shall become effective at the end of such thirty (30) day period
unless the breaching Party has cured any such breach or default prior to the
expiration of such period.

 

(b)           Either Party shall have the right to terminate this Agreement if
the other Party shall file in any court or agency, pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization (except for the purposes of a bona fide amalgamation or other
reorganization) or for an arrangement or for the appointment of a receiver or
trustee of the other Party or of its assets, or if the other Party shall be
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, or if the other Party shall propose or be a party to
any dissolution or liquidation, or if the other Party shall make an assignment
for the benefit of its creditors.

 



 10  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

11.3           Effect of Termination.

 

(a)           Accrued Rights and Obligations. Termination of this Agreement for
any reason shall not release any Party from any liability which, at the time of
such termination, has already accrued to the other Party or which is
attributable to a period prior to such termination nor preclude either Party
from pursuing any rights and remedies it may have hereunder or at law or in
equity with respect to any breach of this Agreement.

 

(b)           Return of Confidential Information. Upon any termination or
expiration of this Agreement, each Party shall promptly return to the other
Party or destroy all Confidential Information received from the other Party
(except one copy which may be retained exclusively for legal archival purposes).

 

(c)           Termination of Rights. In the event of the termination of this
Agreement, all rights granted to Sublicensee with respect to the Technology
shall immediately terminate; provided, however that Sublicensee shall retain the
right to fulfill any outstanding orders for Sublicensed Products and to sell any
Sublicensed Products then shipping, in inventory or in production; and provided
further, however, that Sublicensee shall continue to be obligated to pay all
Fees associated with any such sales of Sublicensed Products.

 

11.4           Non-Refundability of Fees. Subject to Sublicensee’s right to
indemnification under Section 10 hereof and Sublicensor's breach of this
Agreement, all Fees paid to Sublicensor by or on behalf of Sublicensee shall be
non-refundable, notwithstanding any termination of this Agreement.

 

11.5           Survival. Sections 6, 7, 9, 10, 11 and 12 and any provisions
which by their terms should survive the expiration or termination of this
Agreement shall so survive.

 

12.           MISCELLANEOUS.

 

12.1           Governing Law. This Agreement and any dispute, including without
limitation any arbitration, arising from the performance or breach hereof shall
be governed by and construed and enforced in accordance with the laws of the
state of Delaware, without reference to conflicts of laws principles thereof.

 

12.2           Assignment. Neither Party may assign or transfer this Agreement
or any of its rights or obligations without the prior written consent of the
other Party, which consent may not be unreasonably withheld, provided that
either Party may assign this Agreement, without such consent in connection with
the sale of its business, whether by sale of equity, assets, merger,
consolidation or the like, provided further that in the case of an acquisition
of Sublicensee the acquiring party shall not be a competitor of Sublicensor.
Subject to the foregoing, this Agreement shall be binding on and inure to the
benefit of the permitted successors and assigns of the Parties. Any other
attempted transfer or assignment shall be void.

 



 11  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

12.3           Waiver. No waiver of any rights, shall be effective unless
consented to in writing by the Party to be charged and the waiver of any breach
or default shall not constitute a waiver of any other right hereunder or any
subsequent breach or default.

 

12.4           Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in order to carry out the intentions of the Parties as
nearly as may be possible. Such invalidity, illegality or unenforceability shall
not affect the validity, legality or enforceability of such provision in any
other jurisdiction.

 

12.5           Notices. All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by facsimile or
other electronic transmission or by registered or certified mail, return receipt
requested, postage prepaid or by overnight courier, in each case to the
respective address specified below, or such other address as may be specified in
writing to the other Parties:

 

Sublicensor:Nephros, Inc.
41 Grand Avenue
River Edge, NJ 07661
Attention: Chief Executive Officer

 

Sublicensee:CamelBak Products, LLC
2000 South McDowell Blvd., Suite 200
Petaluma, CA 94954
Attn: Chief Financial Officer

 

Any notice hereunder shall be effective: (i) the date delivered in person; (ii)
the first business day after the date sent by overnight courier, facsimile or
other electronic transmission; or (iii) three business days after sending by
registered or certified mail, return receipt requested, postage prepaid

 

12.6           Independent Contractors. The relationship of the Parties is that
of independent contractors and not joint venturers or partners, and nothing
herein shall be construed as establishing one Party or any of its employees as
the agent, legal representative, joint venturer, partner, employee, or servant
of the other. Except as set forth herein, neither Party shall have any right,
power or authority to assume, create or incur any expense, liability or
obligation, express or implied, on behalf of the other. Neither Party shall hold
itself out as being the agent, legal representative, joint venturer, partner,
employee, or servant of the other Party or as having authority to represent or
act for the other Party in any capacity whatsoever, except as authorized herein.

 

12.7           Compliance with Laws; Cooperation. In exercising their rights
under this Agreement, the Parties shall comply with all applicable laws,
regulations, rules and orders of any governmental body having jurisdiction over
the exercise of rights under this Agreement. Each Party shall make reasonable
efforts to furnish to the other Party any information requested or required by
that Party during the term of this Agreement or any extensions hereof to enable
that Party to comply with the requirements of any foreign, U.S. federal, state
and/or government agency.

 



 12  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

12.8           Force Majeure. Neither Party shall lose any rights hereunder or
be liable to the other Party for damages or losses (except for payment and
confidentiality obligations) on account of failure of performance by the
defaulting Party if the failure is occasioned by war, strike, fire, Act of God,
earthquake, flood, lockout, embargo, or governmental acts or orders or
restrictions; provided, however, that in no event shall a Party be required to
settle any labor dispute or disturbance.

 

12.9           Entire Agreement; Amendment. This Agreement constitutes the
entire and exclusive Agreement between the Parties with respect to the subject
matter hereof and supersedes and cancels all previous discussions, agreements,
commitments and writings in respect thereof. No amendment or addition to this
Agreement shall be effective unless reduced to writing and executed by the
authorized representatives of the Parties.

 

12.10           Dispute Resolution.

 

(a)           The Parties desire to resolve any dispute that may arise between
them speedily and cooperatively. Accordingly, if either Party believes there
exists a dispute, disagreement, claim or controversy between them arising out of
or relating to this Agreement or its breach (a "Disputed Matter"), then it will
notify the other Party in writing with reasonable particulars of the Disputed
Mater. The Parties shall refer the Disputed Matter to their respective senior
executives with operating authority over the Disputed Matter who shall have
sixty (60) calendar days to agree upon a decision that resolves the Disputed
Matter. If the Disputed Matter cannot be so resolved within such sixty (60)
calendar day period, then, and only then, may the Parties initiate binding
arbitration under Section 12.14(b) to resolve the Disputed Matter.

 

(b)           Subject to Section 12.14(a), each Disputed Matter connected with
this Agreement, including enforcement or interpretation hereof, shall be
submitted to binding arbitration with the Judicial Arbitration & Mediation
Service, Inc. ("JAMS"), at its Delaware office. The terms and procedures for
such arbitration shall be as follows. If the Parties are unable to agree on a
single retired judge from the JAMS panel, then JAMS will provide a list of three
(3) available judges and each Party may strike one. The remaining judge will
serve as the arbitrator. Arbitration must be initiated within one (1) year after
the date of notice of the Disputed Matter referenced in Section 12.14(a).
Failure to initiate arbitration within that period constitutes an absolute bar
to the institution of any new proceedings. Arbitration is initiated by sending
written notice of an intention to arbitrate by registered or certified mail to
all Parties and to JAMS. The notice must contain a description of the dispute,
the amount involved, and the remedy sought. The arbitrator shall determine the
rights, rules and procedures for the Parties to follow. Both Parties shall have
the right to confirm, correct or vacate the arbitration award, pursuant to and
as permitted by the Federal Rules of Civil Procedure (including any local rules
applicable to the United States District Court for the District of Delaware).
The sole and exclusive venue to confirm, correct or vacate the arbitration award
shall be the state or federal courts located in the City and County of
Wilmington, Delaware, and each Party hereby submits and consents to the personal
jurisdiction of such courts.

 



 13  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

(c)           If either Party brings a suit, action, arbitration, counterclaim,
or proceeding to enforce the provisions of this Agreement (including, without
limitation, enforcement of any award or judgment obtained with respect to this
Agreement), then the prevailing Party shall be entitled to recover reasonable
attorneys' fees, as well as any reasonable fees paid to its experts and
consultants and any litigation expenses in addition to court costs from the
non-prevailing Party.

 

12.11           Signatures. This Agreement may be executed in two counterparts,
each of which shall be deemed an original and which together shall constitute
one instrument. Signatures received by facsimile, PDF file or other electronic
format shall be deemed to be original signatures.

 

<signature page follows>

 

 

 

 14  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

 

IN WITNESS WHERE, a duly authorized representative of each Party has executed
this Agreement as of the Effective Date.

 

CAMELBAK PRODUCTS, LLC NEPHROS, INC.             By: /s/ Jason Frame   By: /s/
Daron Evans   Its: CFO   Its: Daron Evans, President & CEO      

 

 

 

 15  

* Confidential treatment has been requested with respect to certain portions of
this exhibit. Omitted portions have been filed separately with the Securities
and Exchange Commission.

 

 

Appendix A

 

License Agreement

 

[attached hereto]

 

 



 

